internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi b3-plr-111583-01 date date number release date index number company a b x date year year year year dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of company requesting inadvertent invalid election relief under sec_1362 of the internal_revenue_code facts company was formed on date for the purpose of acquiring the stock of x from year through year company filed consolidated_returns and included x as its wholly owned subsidiary in year company filed a form_2553 with the internal_revenue_service center to be an s_corporation under sec_1362 in year however a corporation that was a member_of_an_affiliated_group was an ineligible_corporation under sec_1361 as a result company’s s election was invalid in year company retained the services of an attorney with regard to company’s anticipated activities it became apparent that company’s s election was invalid due to its status as a member_of_an_affiliated_group thereafter company submitted this ruling_request it is represented that the existence of an ineligible shareholder was inadvertent and not the result of retroactive tax planning from its formation in year through the present company had two plr-111583-01 shareholders a and b since year the income and expenses of x have been reported on form_1120s filed by company and have been included in a and b’s individual income_tax returns company and each of its shareholders agree to make such adjustments or take such action consistent with the treatment of company as a s_corporation as may be required by the secretary with respect to the tax period in issue law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation for taxable years beginning on or before date sec_1361 provided that for purposes of sec_1361 the term ineligible_corporation meant any corporation that was a member_of_an_affiliated_group determined under sec_1504 without regard to the exceptions contained in sec_1504 however for taxable years beginning after date the term ineligible_corporation no longer includes a corporation that is a member_of_an_affiliated_group sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the termination period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary plr-111583-01 conclusions based on the facts submitted and representations made we conclude that company’s s_corporation_election was ineffective or terminated inadvertently and that corrective steps were taken within a reasonable period after the discovery of the circumstances resulting in the ineffectiveness on termination under sec_1362 company will be treated as if it were an s_corporation from date and thereafter provided company's s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 this ruling is contingent on company and all of its shareholders treating company as having been an s_corporation for year and thereafter accordingly company’s shareholders in determining their respective income_tax liabilities for the period beginning year and thereafter must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 if company or its shareholders fail to treat company as described above this ruling shall be null and void a copy of this letter must be attached to any income_tax return for which it is relevant except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer sincerely christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
